DETAILED ACTION
Status of the Application
	In response filed on May 6, 2022, the Applicant amended claim(s) 1-5, 9, 10, and 15-19. Claims 1, 9, and 15 are further amended as a result of the Examiner’s Amendment included herein (as authorized by John Bruckner, registration number 35,816, on May 27, 2022). Claims  1-22 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the double patenting rejections, Applicant has submitted Terminal Disclaimers of the reference applications. The double patenting rejections have been withdrawn.

	With respect to the rejection of claims 2, 3, 9-14, 16, and 17 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 2, 3, 9-14, 16, and 17 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.	

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The claims now recite one or more additional elements which serve to integrate the abstract idea into a practical application of that idea. Specifically, the claims recite “performing, by one or more processors, iterative analysis on the sample data using machine learning and one or more pre-defined hyperparameters to construct a predictive model comprising at least one member selected from the group consisting of a neural network, a Bayesian network, a decision tree, support vector machine, a fuzzy logic system and a genetic algorithm, the hyperparameters controlling how fast patterns are learned and which patterns to identify” integrate the idea into a practical application of the idea.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with John Bruckner (registration number 35,816) on May 27, 2022. The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for predictive modeling, the method comprising: 
aggregating, by one or more processors, sample data regarding a plurality of factors associated with income and geographic location; 
performing, by one or more processors, iterative analysis on the sample data using machine learning and one or more pre-defined hyperparameters to construct a predictive model comprising at least one member selected from the group consisting of a neural network, a Bayesian network, a decision tree, support vector machine, hyperparameters controlling how fastare learned and which patterns to identify 
populating, by one or more processors using the constructed predictive model, a database with predicted values of average income for a selected set of predefined geographic regions; 
converting, by one or more processors, the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set of predefined geographic regions over a specified time period to create indices of average income; and 
rank ordering, by one or more processors, the geographic regions within the selected set according to their indices of average income.

9.	(Currently Amended) A machine learning predictive modeling system, comprising:
a computer system including a memory;
one or more processors running on the computer system, the one or more processors configured to aggregate sample data regarding a plurality of factors associated with income and geographic location to the memory; perform iterative analysis on the sample data using machine learning and one or more pre-defined hyperparameters to construct a predictive model comprising at least one member selected from the group consisting of a neural network, a Bayesian network, a decision tree, support vector machine, hyperparameters controlling how fast are learned and which patterns to identify constructed predictive model, a database with predicted values of average income for a selected set of predefined geographic regions; convert the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set of predefined geographic regions over a specified time period to create indices of average income; and rank order the geographic regions within the selected set according to their indices of average income.

15.	(Currently Amended) A computer program product for machine learning predictive modeling, the computer program product comprising:
a persistent computer-readable storage media;
first program code, stored on the computer-readable storage media, for aggregating sample data regarding a plurality of factors associated with income and geographic location;
second program code, stored on the computer-readable storage media, for performing iterative analysis on the sample data using machine learning and one or more pre-defined hyperparameters to construct a predictive model comprising at least one member selected from the group consisting of a neural network, a Bayesian network, a decision tree, support vector machine, algorithm, the hyperparameters controlling how fast are learned and which patterns to identify 
third program code, stored on the computer-readable storage media, for populating, using the constructed predictive model, a database with predicted values of average income for a selected set of predefined geographic regions;
fourth program code, stored on the computer-readable storage media, for converting the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set of predefined geographic regions over a specified time period to create indices of average income; and
fifth program code, stored on the computer-readable storage media, for rank ordering the geographic regions within the selected set according to their indices of average income.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Pliha (US Patent No 7,954,698, June 7, 2011);  Chwast et al. (US PG Pub No 2007/0100719 May 3, 2007); Koell et al. (US PG Pub No 2019/0164180 May 30, 2019); Kitts (US PG Pub No 2003/0009368 January 9, 2003); Haggerty (US PG Pub No 2006/0242050 October 26, 2006); Chauhan et al. (US PG Pub No 2017/0300948 October 19, 2017); “Learn how to go from Worst to First” (published on February 23, 2016 at https://listingdomination.com/services/auto-targeting/); and “Discretionary Spend Index” (published on April 19, 2017 at https://www.datamangroup.com/discretionary-spend-index/).

Pliha discloses estimating a households income based on bank account transactions and geographic location and comparing patterns within customer transaction data to average values and benchmarks identify households likely to have discretionary income in order to identify good targets for marketing/promotions. Also discloses comparing estimated income to actual income to determine estimation accuracy. 
Chwast discloses modeling consumer data to predict household spend capacity. Predicted capacity may be compared to actual spend amounts over time in order to re-calibrate the model in order to reduce error ([0061]).
Koell discloses analyzing data using machine learning to predict spending within a geographical region, and wherein the predicted spend is compared to actual spend in order to derive a weighting value to be applied to the prediction models/algorithms for those areas ([0079]-[0083]). The predictions may be used to measure the effect of advertising or targets for marketing. 
Kitts discloses analyzing transactional data using machine learning to predict the purchasing potential of customer in certain geographical areas via prediction of income. Suggests comparing predicted spending and potential purchasing to actual spending to determine people spending less than their potential in order to target these people with advertisements ([0120]-[0128]). 
Haggerty discloses modeling transaction data using machine learning to predict customer spend capacity in order to derive marketing targets.
Chauhan discloses modeling transaction data using machine learning to predict customer spend propensity and to score/rank geographical regions based on spend propensity score in order to derive marketing targets.
“Learn how to go from Worst to First” discloses a discretionary spending index value  (scale of 1-100) which can be used to rank households by likely spending capacity in order to target households ranked/scored highest with advertisements. Suggests that the discretionary spending index values are determined by analyzing estimated income, “factored asset scores”, and “life-stage attributes”. 
“Discretionary Spend Index” discloses a discretionary spend index value that can be derived for households based on economic data and, sales trends, housing data, unemployment data, overlaid on Experian database. The model is recalibrated iteratively. The household level scores can be used to identify marketing targets
As per claims 1, 9, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of steps recited. Specifically, the combination of “populating…using the predictive model, a database with predicted values of average income for a selected set of predefined geographic regions” and “converting… the predicted values of average income in the database into percentages of observed values of average income for geographic regions within the selected set over a specified time period to create indices of average income” followed by “rank ordering, by one or more processors, the regions within the selected set according to their indices of average income” would not have been obvious in light of the prior art. Many prior art reference disclose comparing predicted income to actual income, although they do so to determine model error and/or to recalibrate the model, not to derive an index value representing an inferred level of discretionary income that is then used to rank geographical regions. Claims 2-8, 10-14, and 16-22 depend upon claims 1, 9, or 15 and have all the limitations of claims 1, 9, or 15; and would be allowable for the same reason.  
  Claims 2-8, 10-14, and 16-22 depend upon claims 1, 9, or 15 and have all the limitations of claims 1, 9., or 15 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621